Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Allowability Notice
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 11 and 31-48 is indicated because:
Applicant’s argument in Remark filed on 06/21/2022 has been fully considered and it is persuasive, such that such that the Specification and Drawing Objections are withdrawn, and 
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention as cited in the independent claim 11 such as an L-shaped conduit for steamable fluid comprising one vertical arm and one horizontal arm; and a heating element located adjacent and external to said L-shaped conduit, said vertical arm being substantially vertical in an operative position of the steam generator, wherein the L-shaped conduit has an inner surface that comprises a series of protuberances distributed about the inner surface, and wherein the steam generator is operable to receive the steamable fluid within the L-shaped conduit and heat the steamable fluid to produce steam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/04/2022